Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he was deprived of his right to a fair trial by prosecutorial misconduct during the trial. Although the prosecutor engaged in some instances of improper and inappropriate conduct, we conclude, upon our review of the record, that the Trial Judge’s firm control over the trial obviated any prejudice to defendant that might have resulted from the prosecutor’s misconduct (see, People v Christopher, 170 AD2d 1020; see also, People v Galloway, 54 NY2d 396; cf., People v Grice, 100 AD2d 419, 422; People v Mott, 94 AD2d 415). (Appeal from Judgment of Monroe County Court, Marks, J.—Burglary, 3rd Degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.